Citation Nr: 1223317	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic changes of the left humeral head, with left shoulder impairment.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's brother



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Appellant was a member of the New Jersey Army National Guard (ARNG) from July 1975 to January 1977, who had a period of active duty for training (ACDUTRA) from July 1975 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The claims were previously remanded by the Board for further development in December 2007, August 2008, and May 2010 decisions.

The Appellant testified at a June 2008 personal hearing held before the undersigned at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability clearly and unmistakably pre-existed the Veteran's period of ACDUTRA.

2.  The pre-existing left shoulder disability was aggravated beyond the natural progression by active military service.


CONCLUSION OF LAW

The criteria for service connection for posttraumatic changes of the left humeral head, with left shoulder impairment, are met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the appellant suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2011).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training; the Appellant reports that he was entering into his initial period of training in July 1975, and the DD Form 214 for the period states that he was released from a period of ACDUTRA.

Generally, an individual who has only National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a Veteran as legally defined.  In the service connection context, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2011), applicable to active duty, would not apply. 38 U.S.C.A. §§ 1111 , 1112; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  Similarly, the presumption of aggravation does not apply, as such is triggered only for conditions related to active service, which cannot be found in ACDUTRA periods until after service connection has been granted.  Smith v. Shinskei, 24 Vet. App. 40 at 45-46 (2010).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Aggravation requires a showing of both a worsening of the condition and that such worsening was caused by the period of ACDUTRA.  Smith v. Shinskei, 24 Vet. App. 40 (2010).


Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Available service treatment records, obtained through a request for clinical (in-patient) records, reveal that in July 1975, during ACDUTRA, the Appellant sustained a left shoulder separation.  He reported that such had been occurring for five years, since prior to service.  Eventually, in September 1975, he underwent surgery on the shoulder.

The Appellant has been consistent in reporting that his recurrent left shoulder separations began prior to service.  He so stated in connection with seeking treatment in service, and has continued to do so when describing his history in connection with the claim.  The Appellant is competent to report that he had shoulder separations before service.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis upon which to question his credibility on this point and there is no evidence to the contrary.  Therefore, a left shoulder disability clearly and unmistakably pre-existed the Appellant's ACDUTRA service.

Service treatment records clearly demonstrate that a separation occurred in service.  The question then is whether this represented a worsening of the condition and, if so, whether such worsening was due to ACDUTRA.  Both questions must be answered affirmatively.

In July 1975, the Appellant reported that the joint had separated twice that same day.  Doctors immediately took steps to schedule him for surgery.  While the operation was delayed several months to allow a vaccination site to heal fully, at no time was cancelling the surgery apparently contemplated.  This is a strong indication of worsening, and all reasonable doubt must be resolved in favor of the Veteran.

Further, the Appellant reports that the July 1975 problems were caused by push-ups done during his training.  This is consistent with the circumstances of his service as well as the contemporaneous treatment records.  The allegation is not contradicted. The Board must therefore conclude that the left shoulder worsening was actually caused by ACDUTRA.  The Appellant and current treatment records continue to report ongoing left shoulder impairment.

Accordingly, service connection for posttraumatic changes of the left humeral head, with left shoulder impairment, is warranted.  This finding also confers Veteran status on the Appellant.


ORDER

Service connection for posttraumatic changes of the left humeral head, with left shoulder impairment, is granted.



REMAND

Remand is required for a VA examination in compliance with the duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A;38 C.F.R. § 3.159.

Available service treatment records indicate that n November 1975, the Veteran was taken into custody during travel to his ARNG training by military police and presented at a civilian hospital in New Orleans for psychiatric evaluation.  The Veteran was found "wandering around the airport in a confused and agitated state."  He alleged that some men had been following him, planning to shoot him and steal his money.  He was diagnosed with an acute schizophrenic episode and transferred to the military hospital at Fort Polk.

After a month of observation and use of medication, the veteran was released from the Army hospital in December 1975.  The Veteran made vague complaints of nervousness and fear that someone was out to kill him.  He was diagnosed with a moderate acute psychotic episode, marked by persecutory delusions and some confusion.  

A VA psychiatric examination was performed in February 2004; the examiner did not diagnose any acquired psychiatric disorder.  It is unclear if other acquired psychiatric disorders were considered, but the examiner specifically excluded posttraumatic stress disorder (PTSD). 

VA treatment records from 2003 to 2012 reveal diagnoses of PTSD and depression, based on a "stressor" of being mistakenly identified as a psychiatric patient and confined.  This report, from the Veteran, is a highly inaccurate description of events.  Nevertheless, doctors do describe manifestations of some psychiatric disorder.

Therefore, a VA examination is required to determine whether, upon consideration of the actual events of record, the Veteran currently suffers from an acquired chronic psychiatric disorder.  Moreover, given all the alternative diagnoses of record, there is no clear indication that the in-service psychiatric care is related to any currently diagnosed condition.  Doctors in service called the mental problems acute.  A medical opinion regarding a nexus to service must also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in East Orange, New Jersey, and all associated clinics, as well as any other facility identified by the Veteran or in the record, for the period of February 2012 to the present.

2.  Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder, including those records contained in the Virtual VA system, must be reviewed in conjunction with the examination.

The examiner must be informed that service treatment records show an initial mental health problem and treatment in November 1975.  The examiner must identify all currently diagnosed acquired psychiatric disorders, and must opine as to whether it is at least as likely as not any current condition is caused or aggravated by military service.  The examiner must specifically state whether any current condition it related to the in-service diagnoses.  Are they the same condition?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


